UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 13G Under the Securities Exchange Act of 1934 (Amendment No. )* Frozen Food Gift Group, Inc. (Name of Issuer) 7,816,416Common shares and 500,000 Series B Preferred convertible into 250,000,000 common shares par value $0.00001 (Title of Class of Securities) (CUSIP Number) Gary L. Blum Law Offices of Gary L. Blum 3278 Wilshire Boulevard, Suite 603 Los Angeles, CA 90010 (213) 381-7450 (Name, Address and Telephone Number of Person Authorized to Receive Notices and Communications) 5/14/2014 (Date of Event Which Requires Filing of this Statement) Check the appropriate box to designate the rule pursuant to which this Schedule is filed x Rule 13d-1(b) o Rule 13d-1(c) o Rule 13d-1(d) * The remainder of this cover page shall be filled out for a reporting person's initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter disclosures provided in a prior cover page. The information required on the remainder of this cover page shall not be deemed to be "filed" for the purpose of Section 18 of the Securities Exchange Act of 1934 ("Act") or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). CUSIP No. 359362100 13G Page 1 of5 Pages 1. NAMES OF REPORTING PERSONS I.R.S. IDENTIFICATION NOS. OF ABOVE PERSONS (ENTITIES ONLY) Red Bowl Living Trust 2. CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (see instructions) (a) o (b) o 3. SEC USE ONLY 4. CITIZENSHIP OR PLACE OF ORGANIZATION Nevada NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5. SOLE VOTING POWER 0 6. SHARED VOTING POWER 7. SOLE DISPOSITIVE POWER 0 8. SHARED DISPOSITIVE POWER 9. AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON CHECK IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES (see instructions) PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 5.6% TYPE OF REPORTING PERSON (see instructions) OO Consists of7,816,416 common shares and 500,000 Series B Preferred shares convertible into 250,000,000 common shares CUSIP No. 359362100 13G Page2 of5 Pages Item 1: (a) Name of Issuer: FROZEN FOOD GIFT GROUP, INC. (b) Address of Issuer’s Principal Executive Offices 8844 Hillcrest Road Kansas City, MO 64138 Item 2: (a) Name of Person Filing (i)Red Bowl Living Trust, a Nevada Living Trust consisting of two trustees (ii)Matthew L. Schissler, a citizen of the United States of America, who is co-trustee of Red Bowl Living Trust (iii)Stephanie A. Schissler, a citizen of the United States of America, who is co-trustee of Red Bowl Living Trust (b) Address of the Principal Office or, if none, residence 7380 S. EASTERN AVE.#124376, LAS VEGAS, NV 89123 (c) Citizenship USA (d) Title of Class of Securities SERIES B PREFERRED AND COMMON COMBINED (e) CUSIP Number CUSIP No. 359362100 13G Page3 of5 Pages Item 3.If this statement is filed pursuant to §§240.13d-1(b) or 240.13d-2(b) or (c), check whether the person filing is a: (a) ¨ Broker or dealer registered under section 15 of the Act (15 U.S.C. 78o). (b) ¨ Bank as defined in section 3(a)(6) of the Act (15 U.S.C. 78c). (c) ¨ Insurance company as defined in section 3(a)(19) of the Act (15 U.S.C. 78c). (d) ¨ Investment company registered under section 8 of the Investment Company Act of 1940 (15 U.S.C. 80a-8). (e) ¨ An investment adviser in accordance with §240.13d-1(b)(1)(ii)(E); (f) ¨ An employee benefit plan or endowment fund in accordance with §240.13d-1(b)(1)(ii)(F); (g) ¨ A parent holding company or control person in accordance with §240.13d-1(b)(1)(ii)(G); (h) ¨ A savings associations as defined in Section 3(b) of the Federal Deposit Insurance Act (12 U.S.C. 1813); (i) ¨ A church plan that is excluded from the definition of an investment company under section 3(c)(14) of the Investment Company Act of 1940 (15 U.S.C. 80a-3); (j) ¨ Group, in accordance with §240.13d-1(b)(1)(ii)(J). Item 4.Ownership. Provide the following information regarding the aggregate number and percentage of the class of securities of the issuer identified in Item 1. (a) Amount beneficially owned:257,816,416 (b) Percent of class:5.6% (c) Number of shares as to which the person has: (i) Sole power to vote or to direct the vote (ii) Shared power to vote or to direct the vote257,816,416 (iii) Sole power to dispose or to direct the disposition of (iv) Shared power to dispose or to direct the disposition of257,816,416 Instruction. For computations regarding securities which represent a right to acquire an underlying security see §240.13d-3(d)(1). CUSIP No. 359362100 13G Page4 of5 Pages Item 5.Ownership of Five Percent or Less of a Class. If this statement is being filed to report the fact that as of the date hereof the reporting person has ceased to be the beneficial owner of more than five percent of the class of securities, check the following ¨. Instruction. Dissolution of a group requires a response to this item. Item 6.Ownership of More than Five Percent on Behalf of Another Person. Item 7.Identification and Classification of the Subsidiary Which Acquired the Security Being Reported on By the Parent Holding Company. Item 8.Identification and Classification of Members of the Group. Item 9.Notice of Dissolution of Group. Item 10.Certification. (a) The following certification shall be included if the statement is filed pursuant to §240.13d-1(b): By signing below I certify that, to the best of my knowledge and belief, the securities referred to above were acquired and are held in the ordinary course of business and were not acquired and are not held for the purpose of or with the effect of changing or influencing the control of the issuer of the securities and were not acquired and are not held in connection with or as a participant in any transaction having that purpose or effect. CUSIP No. 359362100 13G Page5 of5 Pages SIGNATURE After reasonable inquiry and to the best of my knowledge and belief, I certify that the information set forth in this statement is true, complete and correct. Date 05/14/2014 By: Red Bowl Living Trust /s/ MATTHEW L. SCHISSLER Red Bowl Living Trust/Trustee By: Red Bowl Living Trust Trustee MATTHEW L. SCHISSLER Matthew L. Schissler/Trustee By: Red Bowl Living Trust Trustee STEPHANIE A. SCHISSLER Stephanie A. Schissler/Trustee
